[Cite as State v. Eggleton, 2012-Ohio-4942.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                                JOURNAL ENTRY AND OPINION
                                         No. 98289


                                      STATE OF OHIO
                                               PLAINTIFF-APPELLEE

                                                vs.

                                 GEORGE EGGLETON
                                               DEFENDANT-APPELLANT



                                   JUDGMENT:
                             AFFIRMED AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-455487


        BEFORE:          Sweeney, J., Stewart, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: October 25, 2012
APPELLANT

George Eggleton, Pro Se
No. 480-767
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901

ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Mark J. Mahoney
Assistant County Prosecutor
Ninth Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
JAMES J. SWEENEY, J.:

       {¶1} Defendant-appellant, George Eggleton, appeals after being re-sentenced for

his convictions. For the reasons that follow, we affirm but remand with instructions to

correct a clerical error in the journal entry.

       {¶2} Defendant pled guilty in 2005 to the following: aggravated robbery, a first

degree felony, with firearm and repeat violent offender specifications as well as a notice

of prior conviction; failure to comply with order, signal of police officer, a third degree

felony; carrying concealed weapons, a felony of the fourth degree; and having weapons

while under disability, a felony of the third degree. At that time, the court ordered

defendant to serve an aggregate prison sentence of 13 years. In 2006, this court vacated

his sentences and remanded for resentencing due, in part, to the improper imposition of

postrelease control.     See State v. Eggleton, 8th Dist. No. 86551, 2006-Ohio-2213.

Defendant was resentenced on June 8, 2006, and the judgment was affirmed on appeal in

State v. Eggleton, 8th Dist. No. 88400, 2007-Ohio-2506. However, he did not challenge

his sentence as being void based on the improper imposition of postrelease control.

       {¶3} Defendant filed a motion in the trial court alleging his resentencing was

void because he was not properly advised of postrelease control. The State agreed that

the resentence did not include the proper term of postrelease control. The State moved
for a stay of the resentencing pending the Ohio Supreme Court’s decision in State v.

Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, 920 N.E.2d 958.1

      {¶4} In 2010, the trial court ordered that defendant be returned for re-sentencing.

The trial court conducted the resentencing hearing on July 20, 2010. The controlling

law at that time required the trial court to hold a de novo sentencing hearing. Id. at

paragraphs one and two of       the syllabus. The trial court proceeded to impose an

aggregate sentence of 11 years. The journal entry also added that “counts one and three

are mandatory time” and advised that the five year term of postrelease control was

mandatory. Defendant’s appeal was dismissed for failure to comply with App.R. 9(B).

Thereafter, defendant filed a motion for resentencing that was denied and defendant’s

appeal was dismissed.

      {¶5} Defendant then filed a motion to correct his sentence or for specific

performance, claiming that the journal entry erroneously indicated that counts one and

three are mandatory time. The State does not dispute this contention but asserts that the

only mandatory component of defendant’s sentence is his five year term of postrelease

control. The trial court denied defendant’s motion, which forms the basis of this appeal.

Defendant asserts the following error for our review:

                                            I.


      1
       State v. Singleton, has been effectively overruled by the holding in State v.
Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332 (resentencing is
limited to proper imposition of post release control and res judicata applies to all
other              aspects               of              the              sentence.)
       The trial court committed reversible error when it denied George Eggleton’s
       Motion for Correction to Sentence and Motion to Effect Specific
       Performance when the judgment was unlawfully altered at his resentencing
       hearing on July 13, 2010.

       {¶6} The only issue appears to involve that portion of the trial court’s journal

entry that indicated “counts one and three are mandatory time.” The State does not

address this language and instead argues that the trial court properly imposed a mandatory

five year term of postrelease control. The only portion of counts one or three that

involved a mandatory prison term was the firearm specification.          Accordingly, the

indication that “counts one and three are mandatory time” is not entirely accurate. We

note that there is no other mention in the record that counts one and three involved

mandatory time (beyond the firearm specification) and the trial court’s previous

sentencing journal entries did not include this unclear provision, which is an apparent

clerical error. Pursuant to Crim.R. 36, the trial court may correct clerical mistakes in

judgments, orders, or other parts of the record, and errors in the record arising from

oversight or omission at any time. Accordingly, this assignment of error is sustained in

part. This matter is remanded with instructions to correct the journal entry to delete the

language that “counts one and three are mandatory time” or clarify that it pertains only to

the term imposed for the firearm specification. The judgment is affirmed in all other

respects.

       {¶7} Judgment affirmed and remanded for correction of the journal entry. It       is

ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




JAMES J. SWEENEY, JUDGE

MELODY J. STEWART, P.J., and
KENNETH A. ROCCO, J., CONCUR